DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on Jan. 03, 2022 in which claims 1-3 and 20 are amended. Claim 12 was previously cancelled. Claim rejections under 112(b) are withdrawn in view of the amendments. Thus, claims 1-11 and 13-20 are pending in the application. This office action is replacing the non-final action mailed out on Feb. 25th due to Examiner’s oversight. 

			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/03/2022 has been entered. 
 
			Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 2 and 3.   
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
	The claim 1 recites a series of steps, e.g., performing needed measurements and defining terms of the financial transaction, the terms including parameters or limits on parameters selected by one or more parties, then calculating based on the parameters or limits on parameters, one or more sets of terms appropriate for the financial transaction; analyzing, by one or more computing devices whether, when, and to what extent one or more predetermined events have occurred based on input from one or more episodic sensors, wherein the one or more episodic sensors is mounted to an airborne, floating or submarine drone and the one or more episodic sensors are configured to detect, in the watershed or airshed, one or more of flood damage, power outage, earthquake severity, a comparison of a height of the flood wall constructed to the height of the occurring flood, or a quantifiable air, water, or soil quality change; upon occurrence of the one or more predetermined events, causing a determined or pre-determined unidirectional, bidirectional or multidirectional payout between an original entity at risk and one or more investors, sponsors, insurers, issuers, beneficiaries, or contractors.  These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or Principles and commercial or legal interactions. A transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial or Legal Interaction (as per the October 2019 Update: Subject Matter Eligibility, page 5).  Generating the transaction by defining the terms also corresponds to Mental Processes as these steps relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). Generating a transaction to incentivize a mitigation can also be interpreted as mitigating a risk. Mitigating a risk has been identified under “Fundamental Economic Practices or Principles” (as per the October 2019 Update: Subject Matter Eligibility, page 5).  The claim 1 also recites the episodic sensors and a computing device which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, episodic sensors and a computing device, nothing in the claim precludes the steps from being performed as Certain Methods of Organizing Human Activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of the episodic sensors and a computing device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the episodic sensors and a computing device to be generic computer elements (see [0011], [0020]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the episodic sensors and a computing device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the episodic sensors and a computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.  Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 2 and 3 and hence the claims 2 and 3 are rejected on similar grounds as claim 1.
Dependent claims 4-11 and 13-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
 For instance in claim 4, the steps “one or more computing devices triggering financial transactions involving one or more financial instruments as either a premium from an issuer, one or more risk interested parties or one or more parties responsible for risk contributing measures to a sponsor or from an insurer, one or more risk interested parties or one or more parties responsible for risk contributing measures to an original entity at risk, a contingent payment from a sponsor to an issuer or from an insurer to an original entity at risk, a payment from an issuer to one or more parties responsible for risk reducing measurers, a principal payment from an issuer to one or more investors or from said investor(s) to an insurer, a coupon from one or more investors to an issuer or from an insurer to said investor(s), bond proceeds from one or more investors to an issuer or from an insurer to said investor(s) or from a beneficiary to an investor, a liquidation value or interest payment from a collateral account or a guarantor to an issuer or insurer, or a par value from an issuer or insurer to a collateral or escrow account or a guarantor when one or more predetermined goals is achieved, one or more preestablished losses is determined, or one or more real world events occurs or does not occur within a preset amount of time” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 5, the steps, “wherein: one or more of said computing systems (i) analyzes data from one or more episodic sensors and(ii) releases finances stored in a collateral or escrow account or through a bank or sovereign guarantee or via a determined or pre-determined annuity, once said one or more episodic sensors detect data that one or more predetermined set points has been reached by one or more respective real-world events or (ii) detects the non-achievement of a predetermined goal within a specified time and returns the funds”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 6, the steps, “wherein a trigger is reached when said one or more computing devices determines that the project or a series of projects functions or does not function to a minimal level”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 7, the steps, “herein a trigger is reached when said one or more computing devices determines that the project restores or confers sufficient resilience or fails to restore or fails to confer resilience”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein a trigger is reached when said one or more computing devices determines that the project generates or protects wealth, tourism or health to a preset level or otherwise fails to generate or protect wealth, tourism or health”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity these steps further describe the data or information used in the underlying process. 
In claim 9, the steps, “wherein parametric insurance payments are predetermined to offset the cost to investors in the event of a loss to the original entity at risk, said payments being protected by one or more backstop or guaranty mechanisms” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 10, the steps, “ wherein the one or more sensors are used to detect the occurrence of real world events and transmit data regarding said occurrence to one or more computing devices”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity these steps further describe the data or information used in the underlying process. 
In claim 11, the steps, “where a single or a series of unidirectional, bidirectional or multidirectional contingent payments of single or different magnitudes that can result in funds transfer within a multimodal variable, fixed rate or hybrid bond or instrument is triggered”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 13, the steps, “wherein said financial transaction is crowd sourced or crowd funded, and the payout is made in multiple increments based on the achievement of one or more respective goals or by completing one or more protective measures”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 14, the steps, “further comprising one or more digital storage databases for housing one or more computer models and/or one or more financial instrument transactions, one or more of said digital storage databases being held on a server and/or one or more of said digital storage databases being located on a cloud computing database and the analysis occurs by the means of machine learning, artificial intelligence, stochastic modeling or deterministic modelling”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 15, the steps, “wherein the one or more predetermined events is a flow, chlorophyll, water clarity or other water quality or water quantity targets are met” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 16, the steps, “wherein the payout is an increase in collected property taxes or stamp duty or increase in tourism revenue associated with an improvement” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 17, 18 and 19, the steps, “where the financial transaction includes a financial instrument, the financial instrument is a bond, insurance, multimodal fixed, variable rate or hybrid bonds or insurance, stock, annuity, hybrid annuity, reverse annuity, mortgage, premiums or other such risk or investment management approach” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 20, the steps, “where the project, is an afforestation project or dam project such that the one or more episodic sensors are set up to detect the occurrence of real-world events and the achievement of predetermined goals or losses in order to trigger the payout” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al., U.S. Patent Application Publication Number 2016/0284029 A1 in view of Jarrell et al., U.S. Patent Application Publication Number 2017/0301220 A1.
 Regarding Claim 1,     
Rhodes teaches a business method to incentivize a mitigation, improvement or a combination project of a watershed or airshed by generating a financial transaction comprising ([0008-0010], giving a credit to a risk-reducing entity): 
performing needed measurements and defining the terms of the financial transaction (See at least [0033], information on financial terms) – the terms including parameters or limits on parameters selected by one or more parties (See at least [0033], an input into the model includes terms for insurance contracts), then calculating based on the parameters or limits on parameters, one or more sets of terms appropriate for the financial transaction (See at least [0032], parameter sets used to specify scenarios for risk impacting measures);
upon occurrence of the one or more predetermined events, causing a determined or pre-determined unidirectional, bidirectional or multidirectional payout between an original entity at risk and one or more investors, sponsors, insurers, issuers, beneficiaries, contractors (See at least [0017], “the server computing device receives financial instrument data including a premium amount paid by sponsors of the financial instrument to an issuer of the financial instrument and a coupon amount paid by the issuer to an investor in the financial instrument, where the financial instrument reflects a financial risk that corresponds to one or more physical risks associated with the plurality of physical infrastructure implementation options. The server computing device determines a first expected loss associated with the financial risk reflected in the financial instrument and determines a second expected loss associated with the financial risk reflected in the financial instrument, where the financial risk is adjusted to compensate for risk-reducing measures and/or risk-contributing measures.” Adjusting a coupon amount paid is equivalent to a determined unidirectional payout. A physical risk is equivalent to an original entity at risk);
However, Rhodes does not explicitly teach,
analyzing, by one or more computing devices whether, when, and to what extent one or more predetermined events have occurred based on input from one or more episodic sensors, wherein the one or more episodic sensors is mounted to an airborne, floating or submarine drone and the one or more episodic sensors are configured to detect, in the watershed or airshed, one or more of flood damage, power outage, earthquake severity, a comparison of a height of the flood wall constructed to the height of the occurring flood, or a quantifiable air, water, or soil quality change;
Jarrell, however, teaches,
analyzing, by one or more computing devices whether, when, and to what extent one or more predetermined events have occurred based on input from one or more episodic sensors, wherein the one or more episodic sensors is mounted to an airborne, floating or submarine drone and the one or more episodic sensors are configured to detect, in the watershed or airshed, one or more of flood damage, power outage, earthquake severity, a comparison of a height of the flood wall constructed to the height of the occurring flood, or a quantifiable air, water, or soil quality change (See at least [0097], [0103], [0106], [0151], [0186], [0191-0192], “multiple sensor inputs”, “rapid assessment of likely earthquake damage to infrastructure and buildings”);
	Both Rhodes and Jarrell are in the same technical field of financing disaster mitigation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Rhodes to incorporate the disclosure of Jarrell. The motivation for modifying the disclosure of Rhodes would have been to utilize the sensors to provide early warning and immediate assessment of a variety of natural disasters 
as illustrated by Jarrell (Jarrell, [0192]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 2 and 3,
Independent claims 2 and 3 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.     
Regarding Claim 4,     
Rhodes teaches,
one or more computing devices triggering financial transactions involving one or more financial instruments as either a premium from an issuer, one or more risk interested parties or one or more parties responsible for risk contributing measures to a sponsor or from an insurer, one or more risk interested parties or one or more parties responsible for risk contributing measures to an original entity at risk, a contingent payment from a sponsor to an issuer or from an insurer to an original entity at risk, a payment from an issuer to one or more parties responsible for risk reducing measurers, a principal payment from an issuer to one or more investors or from said investor(s) to an insurer, a coupon from one or more investors to an issuer or from an insurer to said investor(s), bond proceeds from one or more investors to an issuer or from an insurer to said investor(s) or from a beneficiary to an investor, a liquidation value or interest payment from a collateral account or a guarantor to an issuer or insurer, or a par value from an issuer or insurer to a collateral or escrow account or a guarantor when one or more predetermined goals is achieved, one or more preestablished losses is determined, or one or more real world events occurs or does not occur within a preset amount of time (See at least [0016-0017], [0045], [0047], [0049-0050], [0054-0055], triggering financial transactions). 
However, Rhodes does not explicitly teach,
wherein at least one of said one or more computing devices running a historian program for the analysis and/or modeling of data detected by said episodic sensors;
Jarrell, however, teaches,
wherein at least one of said computing devices running a historian program for the analysis and/or modeling of data detected by said episodic sensors (See at least [0191], data mining techniques).
Regarding Claim 5,     
Rhodes teaches,
(ii) release finances stored in a collateral or escrow account or through a bank or sovereign guarantee or via a determined or pre-determined annuity, (See at least [0049-0050], [0054-0055], release finances stored in a collateral account).
However, Rhodes does not explicitly teach,
one or more computing devices is configured to analyze data from the one or more episodic sensors;
once said one or more episodic sensors detect data that one or more predetermined set points has been reached by one or more respective real-world events.
Jarrell, however, teaches,
one or more computing devices is configured to analyze data from the one or more episodic sensors (See at least [0097], [0189], [0191-0192], analyze data);
once said sensors detect data that one or more predetermined set points has been reached by one or more respective real-world events (See at least [0097], [0189], [0191-0192], predetermined set points);
Regarding Claim 6,     
Rhodes teaches,
wherein a trigger is reached when said one or more computing devices determines that the project or a series of projects functions or does not function to a minimal level (See at least [0058], [0060]).
Regarding Claim 7,     
Rhodes teaches,
wherein a trigger is reached when said one or more computing devices determines that the project restores or confers sufficient resilience or fails to restore or fails to confer resilience (See at least [0016], [0059], “the risk-reducing measures include direct measures and indirect measures that enhance and/or fail to mitigate the potential for catastrophic damage at the physical location”). 
Regarding Claim 8,     
Rhodes teaches,
wherein a trigger is reached when said one or more computing devices determines that the project generates or protects wealth, tourism or health to a preset level or otherwise fails to generate or protect wealth, tourism or health (See at least [0016], fails to protect tourism). 
Regarding Claim 9,     
Rhodes teaches,
wherein parametric insurance payments are predetermined to offset the cost to investors in the event of a loss to the original entity at risk, said payments being protected by one or more backstop or guaranty mechanisms (See at least [0033], [0058-0059], insurance contracts).

Regarding Claim 10,     
The combination of Rhodes and Jarrell teaches the system of claim 3,
In addition, Jarrell teaches,
wherein the one or more sensors are used to detect occurrence of real world events and transmit data regarding said occurrence to the one or more computing devices
(See at least [0097], [0189], [0191-0192], real world events);
Regarding Claim 11,     
Rhodes teaches,
where a single or a series of unidirectional, bidirectional or multidirectional contingent payments of single or different magnitudes that can result in funds transfer within a multimodal variable, fixed rate or hybrid bond or instrument is triggered (See at least [0017], [0130], “The issuer can also collect premiums, risk-contributing premium differentials, and/or financial transfers to reconcile debits from risk-interested parties and/or parties potentially responsible for risk-contributing measures, as discussed above in relation to FIGS. 6, 7, and 8. During the term of the instruments, the issuer can distribute coupon payments to investors”). 
Regarding Claim 14,     
Rhodes teaches,
one or more digital storage databases for housing one or more computer models and/or one or more financial instrument transactions, one or more of said digital storage databases being held on a server and/or one or more of said digital storage databases being located on a cloud computing database and the analysis occurs by the means of machine learning, artificial intelligence, stochastic modeling or deterministic modelling (See at least [0034], [0062], [0066-0067], modeling tools).
Regarding Claim 15,     
Rhodes teaches,
where a flow, chlorophyll, water clarity or other water quality or water quantity targets are met (See at least [0099], [0117], [0135], water storage).
Regarding Claim 16,     
Rhodes teaches,
where an increase in collected property taxes or stamp duty or increase in tourism revenue associated with an improvement is used for a pay-out (See at least [0079], property taxes). 
Regarding Claims 17, 18 and 19,    
Rhodes teaches,
wherein the financial transaction includes a financial instrument, the financial instrument is a bond, insurance, multimodal fixed, variable rate or hybrid bonds or insurance, stock, annuity, hybrid annuity, reverse annuity, mortgage, premiums or other such risk or investment management approach (See at least Fig. 3, [0023], the financial instrument is a bond used to securitize catastrophic risk).
Regarding Claim 20,     
Rhodes teaches,
where the project, is an afforestation project or dam project (See at least [0005]).
However, Rhodes does not explicitly teach,
episodic sensors are set up to detect the occurrence of real-world events and the achievement of predetermined goals or losses in order to trigger the payout. 
Jarrell, however, teaches,
episodic sensors are set up to detect the occurrence of real-world events and the achievement of predetermined goals or losses in order to trigger the payout (See at least [0097], [0189], [0191-0192], payout).
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Jarrell and further in view of Riggs-Miller et al., U.S. Patent Application Publication Number 2015/0254782 A1.
Regarding Claim 13,     
The combination of Rhodes and Jarrell teaches the business method of claim 2,
However, Rhodes and Jarrell combined do not teach,
wherein said financial transaction is crowd sourced or crowd funded, and the payout is made in multiple increments based on the achievement of one or more respective goals or by completing one or more protective measures.
Riggs-Miller, however, teaches,
wherein said financial transaction is crowd sourced or crowd funded, and the payout is made in multiple increments based on the achievement of one or more respective goals or by completing one or more protective measures (See at least [0073], [0150], financial transaction is crowd funded).
	Rhodes, Jarrell and Riggs-Miller are in the same technical field of financing disaster mitigation.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Rhodes and Jarrell to incorporate the disclosure of Riggs-Miller. The motivation for modifying the disclosure of Rhodes and Jarrell would have been to save time and money by taking advantage of crowd funding (Riggs-Miller, [0073], [0150]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Response to Arguments 
8.       Applicant's arguments filed dated 01/03/2022 have been fully considered but they are not persuasive due to the following reasons: 
9.	Applicant argues that (on page 9), “claim 1 is patent eligible because it is integrated into a practical application.”
	The Examiner respectfully disagrees. The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the abstract idea, however they do not result in any computer functionality or technical/technology improvement. The improvements discussed in the amended claim 1 do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of an episodic sensor and a computing device to be generic computer elements (see [0011], [0020]).    Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 
10.     Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, page 10) are acknowledged, however they are not persuasive.
	Applicant states that (page 10), “Applicant has amended the independent claims to recite "the one or more episodic sensors are configured to detect, in the watershed or airshed, one or more of flood damage, power outage, earthquake severity, a comparison of a height of the flood wall constructed to the height of the occurring flood, or a quantifiable air, water, or soil quality change. There is no disclosure regarding the features discussed above."
	Examiner respectfully disagrees and notes that as explained in the above rejection, the cited paragraphs of Jarrell teaches the amended limitation as recited in amended claim 1 considering the broadest reasonable interpretation of the limitations.  Paragraph [0186] of Jarrell teaches the episodic sensors detecting the earthquake severity, “The earthquake movement sensing and/or alert module 521 may include one or more sensors and associated components/circuitry to detect earth movement (such as movement caused by an earthquake).”
	Thus, the applicant’s arguments are not persuasive. 
                                        Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent: 
    Devereaux et al. U.S. Patent (10679296 B1) discloses a method for processing risk or loss related data to determine insurance products/warranties for objects located in an insured property. 
Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                        /B.D.S./Examiner, Art Unit 3693   
April 26, 2022

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693